Exhibit 10.1

EXECUTION VERSION

SETTLEMENT AGREEMENT

This Settlement Agreement, effective as of October 5, 2012 (this “Agreement”),
is by and among the persons and entities listed on Schedule A hereto
(collectively, the “Icahn Group”, and individually a “member” of the Icahn
Group) and Navistar International Corporation (the “Company”). In consideration
of and reliance upon the mutual covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Prior Agreement. The parties hereto agree that the parties’ prior agreement,
dated November 14, 2011, is hereby terminated and shall be of no further force
or effect.

2. Board and Committee Representation.

(a) The Company agrees:

 

  (i) no later than October 8, 2012, to appoint Vincent J. Intrieri (the
designee of the Icahn Group) or his Replacement (as hereinafter defined) (Mr.
Vincent J. Intrieri and his Replacement, the “Icahn Nominee”), as a Class I or
Class II director in replacement of a director serving on the Board of the
Company on the date hereof (any such director, an “Incumbent Director”),
subject, if not previously executed, to such nominee’s execution and delivery to
the Company of the Company’s standard director nomination documentation in the
form previously provided to the Icahn Group (which documentation included such
nominee’s consent to be named as a nominee in the Company’s proxy statement for
the Company’s 2013 annual meeting of stockholders, which shall not be held later
than February 28, 2013 (the “2013 Annual Meeting”), and to serve as a director
if so elected (collectively, the “Nomination Documents”));

 

  (ii) Reserved

 

  (iii)

to appoint an additional person approved by the Company, such approval not to be
unreasonably withheld or delayed (any such person, an “Acceptable Person”) (or
such person’s Replacement) mutually designated by the Icahn Group and the MHR
Group (as defined in that certain Settlement Agreement by and among the Company
and the members of the MHR Group signatory thereto, dated as of October 5, 2012
(the “Other Shareholder Agreement”; such MHR Group members entering into such
Settlement Agreement, the “Other Shareholder”, and the person so



--------------------------------------------------------------------------------

  mutually designated by the Icahn Group and the MHR Group, the “Mutual
Designee”) to the Board, as a Class I or Class II director in replacement of an
Incumbent Director (and, if such proposed designee is not an Acceptable Person,
the Icahn Group and the Other Shareholder shall be entitled to continue
designating a potential Mutual Designee until such proposed designee is an
Acceptable Person), subject, if not previously executed, to such nominee’s
execution and delivery to the Company of the Nomination Documents and the
resignation referred to in Section 2(c); provided, that if, for any reason, the
Icahn Group and the Other Shareholder fail to provide the Company with written
notice of the selection of any designee prior to the later of December 15, 2012
and twenty (20) days after notice from the Company that a particular designee is
not an Acceptable Person, then the right of the Icahn Group and the Other
Shareholder to designate the Mutual Designee shall immediately and permanently
terminate. The Company agrees that any appointment of a Mutual Designee shall
occur within three (3) business days after receipt of written notice by the
Company from the Icahn Group and the Other Shareholder of such selection of an
Acceptable Person as described herein and the other documents described in this
Section 2(a)(iii). The Company represents that the Other Shareholder Agreement
contains the same terms and conditions as this Agreement (other than Section 1
and Section 3(d)), including the Confidentiality Agreement (as hereinafter
defined), but with all references to the Icahn Group, the Icahn Affiliates and
the Icahn Nominee under this Agreement being changed to the Other Shareholder,
the Other Shareholder Affiliates and the Other Shareholder Nominee, as
applicable, and such other modifications as are necessary or appropriate to
reflect the Other Shareholder as a party;

 

  (iv) to include the Icahn Nominee and the Mutual Designee in the Company’s
slate of nominees for election as directors of the Company at the 2013 Annual
Meeting;

 

  (v) subject to (A) compliance with applicable New York Stock Exchange listing
requirements, being, as of the date hereof, those set forth in Sections 303A.02
and 303A.04 of the New York Stock Exchange listed company manual (the “NYSE
Manual”) and (B) compliance with changes in applicable law after the date
hereof, no later than October 8, 2012, and at all times thereafter provided an
Icahn Nominee is a member of the Board, to include an Icahn Nominee on the
Nominating and Corporate Governance Committee (or such other committee
responsible for the organizational structure of the Board and its committees,
including the search to identify a chief executive officer). The Company hereby
acknowledges and agrees that the Icahn Nominee does not have a material
relationship with the Company as such term is used in Section 303A.02 of the
NYSE Manual by virtue of the Icahn Group’s beneficial ownership of shares of
Common Stock as of the date hereof;

 

2



--------------------------------------------------------------------------------

  (vi) should any Icahn Nominee or the Mutual Designee resign from the Board or
be rendered unable to, or refuse to, be appointed to, or to serve on, the Board
(other than as a result of not being nominated by the Company for an Annual
Meeting subsequent to the 2013 Annual Meeting), the Icahn Group, in the case of
any Icahn Nominee, and the Icahn Group and the Other Shareholder, in the case of
the Mutual Designee, shall be entitled to designate a replacement that is an
Acceptable Person for each such Icahn Nominee or Mutual Designee (and if such
proposed designee is not an Acceptable Person, the Icahn Group, in the case of
the Icahn Nominee, and the Icahn Group and the Other Shareholder, in the case of
the Mutual Designee, shall be entitled to continue designating a replacement
until such proposed designee is an Acceptable Person) (a “Replacement”); and the
Company shall take all necessary action within its control necessary to satisfy
the requirements under Section 2(a) as promptly as practicable. Any such
Replacement who becomes a Board member in replacement of an Icahn Nominee shall
be deemed to be the Icahn Nominee for all purposes under this Agreement, and any
such Replacement who becomes a Board member in replacement of the Mutual
Designee shall be deemed to be the Mutual Designee for all purposes under this
Agreement, and in each case, prior to his or her appointment to the Board, shall
be required to execute the Nomination Documents and an irrevocable resignation
as director in the form attached hereto as Exhibit B or Exhibit C (as
applicable) and deliver it to the Company;

 

  (vii) to use commercially reasonable efforts to cause the election of the
Icahn Nominee and the Mutual Designee to the Board at the 2013 Annual Meeting
(including recommending that the Company’s stockholders vote in favor of the
election of the Icahn Nominee and the Mutual Designee, including such nominees
in the Company’s proxy statement for the 2013 Annual Meeting and otherwise
supporting such nominees for election in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees in the
aggregate);

 

  (viii)

for any Annual Meeting subsequent to the 2013 Annual Meeting, to notify the
Icahn Group prior to the August 31st immediately preceding such Annual Meeting
(which such date of notification shall in no event be less than 20 calendar days
before the advance notice deadlines set forth in Sections 8 and 9 of the
Company’s Amended and Restated Bylaws, as such date may change from time to
time) whether any Icahn Nominee or the Mutual Designee will be nominated by the
Company for election as a director at such Annual Meeting and to use
commercially reasonable

 

3



--------------------------------------------------------------------------------

  efforts to cause the election of any such nominees so nominated by the Company
(including recommending that the Company’s stockholders vote in favor of the
election of any such nominees, including such nominees in the Company’s proxy
statement for such Annual Meeting and otherwise supporting any such nominee for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees in the aggregate);

 

  (ix) that as of the date hereof, the Company represents and warrants that the
Board is composed of ten (10) directors and that there are no vacancies on the
Board. The Company agrees that, from and after the date hereof, so long as an
Icahn Nominee is a member of the Board, the Company shall not take any action,
or support any person who is seeking, to increase the size of the Board above
ten (10) directors, each having one vote on all matters; and

 

  (x) no later than October 5, 2012, the Company shall disband the Executive
Committee of the Board and amend its by-laws and the applicable corporate
governance guidelines of the Company to eliminate the Executive Committee of the
Board; and if the Company subsequently creates an executive committee and at
such time an Icahn Nominee is a member of the Board, to include an Icahn Nominee
on such executive committee.

(b) Notwithstanding the foregoing, if at any time after the date hereof, the
Icahn Group, together with all controlled Affiliates of the members of the Icahn
Group (such controlled Affiliates, collectively and individually, the “Icahn
Affiliates”), ceases collectively to beneficially own (as defined in Rule 13d-3
promulgated by the Securities and Exchange Commission (“SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), at least
5,125,250 shares of Common Stock as of such date, (1) the Icahn Group shall
cause the Icahn Nominee to promptly tender his or her resignation from the Board
and any committee of the Board on which he or she then sits and (2) the Company
shall have no further obligations under this Section 2. In furtherance of this
Section 2(b), any Icahn Nominee shall, prior to his or her appointment to the
Board, and each member of the Icahn Group shall cause each such Icahn Nominee
to, execute an irrevocable resignation as director in the form attached hereto
as Exhibit B and deliver it to the Company. For purposes of this Agreement: the
term “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by
the SEC under the Exchange Act; and the terms “person” or “persons” shall mean
any individual, corporation (including not-for-profit), general or limited
partnership, limited liability or unlimited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.

(c) Notwithstanding the foregoing, if at any time after the date hereof, the
Board Representation Period for either the Icahn Group or the Other Shareholder
(such period with

 

4



--------------------------------------------------------------------------------

respect to the Other Shareholder as defined in the Other Shareholder Agreement)
terminates, then the Mutual Designee shall promptly tender his or her
resignation from the Board and any committee of the Board on which he or she
then sits; provided, however that if, and so long as, the Board Representation
Period remains in effect for either the Icahn Group or the Other Shareholder
(either the Icahn Group or the Other Shareholder, as applicable, the “Continuing
Shareholder”) and such group beneficially owns at least 10.0% of the outstanding
shares of Common Stock, then the Icahn Group or the Other Shareholder, as
applicable, shall be entitled to designate an Acceptable Person as a Replacement
to replace the Mutual Designee. If the Continuing Shareholder does not
beneficially own at least 10.0% of the outstanding shares of Common Stock, then
the Continuing Shareholder shall cease to have any rights related to the
appointment of a Mutual Designee under this Agreement. In furtherance of this
Section 2(c), the Mutual Designee shall, prior to his or her appointment to the
Board, execute an irrevocable resignation as director in the form attached
hereto as Exhibit C and deliver it to the Company.

3. Certain Other Matters.

(a) So long as the Company has complied and is complying with its obligations
set forth in this Agreement, from and after the date hereof until the later of
(x) the conclusion of the 2013 Annual Meeting and (y) the date that an Icahn
Nominee is no longer a member of the Board (it being understood that if such an
Icahn Nominee is no longer a member of the Board due to circumstances in which
the Icahn Group would be entitled to appoint a Replacement pursuant to
Section 2(a)(vi), an Icahn Nominee shall be deemed to continue to be a member of
the Board for all purposes of this Agreement until such time as the Icahn Group
irrevocably waives in writing any right to designate such a Replacement or
appoints such a Replacement) (the later of the foregoing periods, the “Board
Representation Period”), no member of the Icahn Group shall, directly or
indirectly, and each member of the Icahn Group shall cause each Icahn Affiliate
not to, directly or indirectly, (i) solicit proxies or written consents of
stockholders or conduct any other type of referendum (binding or non-binding)
with respect to the Voting Securities (as defined below), or from the holders of
the Voting Securities, or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Exchange Act) in
or assist any third party in any “solicitation” of any proxy, consent or other
authority (as such terms are defined under the Exchange Act) to vote any shares
of the Voting Securities (other than such encouragement, advice or influence
that is consistent with Company management’s recommendation in connection with
such matter), (ii) encourage, advise or influence any other person or assist any
third party in so encouraging, assisting or influencing any person with respect
to the giving or withholding of any proxy, consent or other authority to vote or
in conducting any other type of referendum (other than such encouragement,
advice or influence that is consistent with Company management’s recommendation
in connection with such matter), (iii) form or join in a partnership, limited
partnership, syndicate or other group, including without limitation a group as
defined under Section 13(d) of the Exchange Act, with respect to the Voting
Securities (it being understood that a Permitted Person (or Permitted Persons)
as long as it is (or they are) such engaging in Permitted Activities (each as
defined in the Rights Plan) shall not be deemed to be or create a “group” for
purposes of this clause (iii)), or otherwise support or participate in any
effort by a third party with respect to the matters set forth in clause
(i) above, (iv) present at any Annual Meeting or any special meeting of the
Company’s stockholders any

 

5



--------------------------------------------------------------------------------

proposal for consideration for action by stockholders or (except as explicitly
permitted by this Agreement) propose any nominee for election to the Board,
other than through action at the Board by the Icahn Nominee acting in his or her
capacity as such, (v) grant any proxy, consent or other authority to vote with
respect to any matters (other than to the named proxies included in the
Company’s proxy card for any annual meeting of stockholders (an “Annual
Meeting”)) or deposit any of the Voting Securities held by the Icahn Group or
the Icahn Affiliates in a voting trust or subject them to a voting agreement or
other arrangement of similar effect with respect to any Annual Meeting except as
provided in Section 3(b) below, (vi) make any request under Section 220 of the
Delaware General Corporation Law, (vii) make, or cause to be made, by press
release or similar public statement to the press or media, any statement or
announcement that constitutes an ad hominem attack on, or otherwise disparages
(as distinct from objective statements reflecting business criticism), the
Company, its officers or its directors or any person who has served as an
officer or director of the Company in the past or (viii) institute, solicit,
assist or join, as a party, any litigation, arbitration or other proceeding
against or involving the Company or any of its current or former directors or
officers (including derivative actions). As used in this Agreement, the term
“Voting Securities” shall mean the common stock, par value $0.10 per share, of
the Company (the “Common Stock”) and any other securities of the Company
entitled to vote in the election of directors, or securities convertible into,
or exercisable or exchangeable for Common Stock or other securities, whether or
not subject to the passage of time or other contingencies. For so long as the
Rights Agreement (or a New Rights Plan) is in effect, no “Permitted Activity”
under the Rights Agreement (or New Rights Plan) shall constitute a violation of
this Section 3(a) or 3(c).

(b) So long as the Company has complied and is complying with its obligations
set forth in this Agreement, during the Board Representation Period, each member
of the Icahn Group shall (1) cause, in the case of all Voting Securities owned
of record, and (2) instruct the record owner, in the case of all shares of
Voting Securities Beneficially Owned but not owned of record, directly or
indirectly, by it, or by any Icahn Affiliate, as of the record date for any
Annual Meeting within the Board Representation Period, in each case that are
entitled to vote at any such Annual Meeting, to be present for quorum purposes
and to be voted, at all such Annual Meetings or at any adjournments or
postponements thereof, (i) for all directors nominated by the Board for election
at such Annual Meeting and (ii) in accordance with the recommendation of the
Board for the ratification of the appointment of the Company’s independent
public accounting firm set forth in the Company’s proxy statement for any such
Annual Meeting.

(c) So long as the Company has complied and is complying with its obligations
set forth in this Agreement, during the Board Representation Period, each member
of the Icahn Group agrees (and agrees to cause each Icahn Affiliate to comply
with the provisions of this Section 3(c)) not to (A) acquire (in the aggregate
with all other members of the Icahn Group and all Icahn Affiliates) Beneficial
Ownership of Voting Securities that would exceed the greater of (x) 14.99% of
the then total outstanding Voting Securities and (y) the percentage of
outstanding shares then used in the definition of Acquiring Person (as defined
in the Rights Agreement, as amended from time to time, dated as of June 19,
2012, between the Company and Computershare Shareowner Services LLC, as Rights
Agent (the “Rights Agreement”)) (clause (x) or (y), as applicable, the
“Ownership Limit”); provided, however, if the Rights Agreement is

 

6



--------------------------------------------------------------------------------

terminated, eliminated, expires or is otherwise no longer in effect, then this
Section 3(c)(A) shall be of no further force and effect and no Ownership Limit
shall apply to the Icahn Group or (B) without the prior approval of the Board,
directly, or in conjunction with any other person or entity in which it is or
proposes to be either a principal, partner or financing source or is acting or
proposes to act as broker or agent for compensation, propose (publicly or to the
Company) or participate in, any (1) tender offer or exchange offer, merger,
acquisition or other business combination involving the Company or any of its
subsidiaries or (2) form of business combination or acquisition or other
transaction relating to a material amount of the assets of the Company or any of
its subsidiaries. As used in this Agreement, the term “Beneficial Ownership” of
“Voting Securities” means ownership of: (i) Voting Securities, (ii) rights or
options to own or acquire any Voting Securities (whether such right or option is
exercisable immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such person), compliance with regulatory requirements or otherwise) and
(iii) any other economic exposure to Voting Securities, including, without
limitation, through any derivative transaction that gives any such person or any
of such person’s controlled Affiliates the economic equivalent of ownership of
an amount of Voting Securities due to the fact that the value of the derivative
is explicitly determined by reference to the price or value of Voting
Securities, or which provides such person or any of such person’s controlled
Affiliates an opportunity, directly or indirectly, to profit, or to share in any
profit, derived from any change in the value of Voting Securities, in any case
without regard to whether (x) such derivative conveys any voting rights in
Voting Securities to such person or any of such person’s controlled Affiliates,
(y) the derivative is required to be, or capable of being, settled through
delivery of Voting Securities, or (z) such person or any of such person’s
controlled Affiliates may have entered into other transactions that hedge the
economic effect of such Beneficial Ownership of Voting Securities. For purposes
of this Section 3(c), no Person shall be, or be deemed to be, the “Beneficial
Owner” of, or to “beneficially own,” any securities beneficially owned by any
director of the Company to the extent such securities were acquired directly
from the Company by such director as or pursuant to director compensation for
serving as a director of the Company.

(d) High River Limited Partnership, Icahn Partners Master Fund LP, Icahn
Partners Master Fund II L.P., Icahn Partners Master Fund III L.P. and Icahn
Partners LP hereby withdraw their letter dated September 11, 2012 to the Company
requesting certain books and records of the Company and all other demands for
materials pursuant to Section 220 of the Delaware General Corporation Law or
otherwise, and such parties shall promptly return to the Company or destroy all
materials in relation thereto that have been delivered to the Icahn Group or its
representatives prior to the date hereof or that are based thereon (as described
in that certain Confidentiality Agreement, dated September 28, 2012, between the
Company and the Icahn Group signatories thereto), and shall certify as to the
return or destruction of such materials in the manner described in such
confidentiality agreement.

(e) Each member of the Icahn Group hereby releases the Company and its
subsidiaries, and each and all of their respective past or present directors,
officers, stockholders, employees, advisors, attorneys, agents, predecessors,
successors and assigns, from any and all claims of any kind whatsoever, whether
known or unknown, accrued or unaccrued, that any member of the Icahn Group may
have that arise out of acts, events, transactions, decisions, statements,
disclosures or omissions, whether known or unknown, occurring before the date of
this Agreement and that relate to the Company.

 

7



--------------------------------------------------------------------------------

4. Public Announcements. No earlier than 8:30 a.m., New York City time, on the
first trading day after the date hereof, the Company shall announce this
Agreement and the material terms hereof by means of a press release reasonably
satisfactory to the parties (in the form so released, the “Press Release”).
Neither the Company nor the Icahn Group shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or the rules of any stock exchange or
with the prior written consent of the other party. The Company acknowledges that
the Icahn Group will comply with its obligations under Section 13(d) of the
Exchange Act and intends to file this Agreement as an exhibit to its Schedule
13D.

5. Confidentiality Agreement. The Company hereby agrees that: (i) the Icahn
Nominee is permitted to and may provide confidential information in accordance
with the terms of the confidentiality agreement in the form attached hereto as
Exhibit D (the “Confidentiality Agreement”) and (ii) the Company will execute
and deliver the Confidentiality Agreement to the Icahn Group substantially
contemporaneously with execution and delivery thereof by the other signatories
thereto.

6. Rights Agreement. The Company hereby:

(a) (i) waives, as of the date hereof, any right available to the Company under
the Rights Agreement that could allow the Company to assert or declare that the
Icahn Group is, or at any time prior to the date hereof became, an Acquiring
Person (as defined in the Rights Agreement), and (ii) agrees, as of the date
hereof, not to assert, declare or claim in any manner whatsoever, that the Icahn
Group is, or previously became, an Acquiring Person, in each case, based on,
relating to, or concerning, any event, action, conduct, discussion or
communication that has occurred prior to the date hereof (other than any binding
agreement);

(b) (i) agrees that entering into this Agreement or exercising any rights under
Section 2(a)(iii) or 2(a)(vi) of this Agreement shall not result in the Icahn
Group having previously become, or becoming, an Acquiring Person (as defined in
the Rights Agreement or any provision having a similar effect under any New
Rights Plan (as defined below)), and (ii) waives, as of the date hereof and at
such later time, any right available to the Company under the Rights Agreement
that could allow the Company to assert or declare that any matter referred to in
clause (b)(i) resulted in the Icahn Group having previously become, or becoming,
an Acquiring Person;

(c) agrees that any discussions or communications by or among the Icahn Group
and other stockholders of the Company, which occur after the date hereof and
before October 12, 2012, that relate to the Icahn Group’s actions in connection
with this Agreement and the reasons therefor (and the advisability of entering
into the Other Shareholder Agreement) shall not result in either the Icahn Group
or the Other Shareholder becoming an Acquiring Person;

 

8



--------------------------------------------------------------------------------

(d) agrees that the agreements and waivers set forth in clauses (a), (b) and
(c) above by the Company shall constitute a determination and interpretation by
the Board pursuant to Section 29 of the Rights Agreement for the purpose of
administering the Rights Agreement;

(e) within four (4) business days following the date hereof, agrees to file with
the SEC a fully executed copy of Amendment Number One (“Amendment Number One”)
to the Rights Agreement in substantially the form attached hereto as Exhibit E
and dated and effective as of the date hereof, which form of amendment has been
approved by the Board on or prior to the date hereof; and

(f) so long as an Icahn Nominee is a member of the Board, and except for
Amendment Number One, agrees not to amend, modify, supplement or replace the
Rights Agreement, or adopt a New Rights Plan, that, in each case, would be
inconsistent with, or restrict the rights, powers, or privileges created by this
Section 6 (including but not limited to Exhibit E hereto) except with the
unanimous agreement of each member of the Board. For purposes of this Agreement,
a “New Rights Plan” shall mean any plan or arrangement of the sort commonly
referred to as a “rights plan” or “stockholder rights plan” or “shareholder
rights plan” or “poison pill” that is designed to prevent or make more difficult
a hostile takeover of the corporation by increasing the cost to a potential
acquirer in such a takeover either through the issuance of new rights, shares of
common stock or preferred stock or any other security or device that may be
issued to stockholders of the corporation other than ratably to all stockholders
of the corporation that carry severe redemption provisions, favorable purchase
provisions or otherwise, and any related rights agreement.

7. Other Shareholder Agreement. From and after the date hereof, so long as an
Icahn Nominee is a member of the Board, the Company agrees that if it amends,
modifies or waives the Other Shareholder Agreement or grants any rights, or
otherwise enters into any arrangement, agreement or understanding with the Other
Shareholder relating to the types of matters contemplated by this Agreement that
provide any right more favorable than those set forth in this Agreement, that
the Company shall offer the same rights to the Icahn Group.

8. Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that:

(a) Such party has all requisite company power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;

 

9



--------------------------------------------------------------------------------

(b) This Agreement has been duly and validly authorized, executed and delivered
by it and is a valid and binding obligation of such party, enforceable against
such party in accordance with its terms; and

(c) This Agreement will not result in a violation of any terms or conditions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

9. Representations and Warranties of Icahn Group. Each member of the Icahn Group
jointly represents and warrants that, as of the date of this Agreement, (i) they
collectively Beneficially Own, an aggregate of 10,250,500 shares of Common Stock
and (ii) except for such ownership, no member of the Icahn Group, individually
or in the aggregate with all other members of the Icahn Group and Icahn
Affiliates, has any other Beneficial Ownership of, and/or economic exposure to,
any Voting Securities, including, without limitation, through any derivative
transaction described in the definition of “Beneficial Ownership” above.

10. Board Resolution. The Company hereby represents and warrants that the Board
has adopted the resolutions in the form attached as Exhibit F.

11. Miscellaneous. The parties hereto recognize and agree that if for any reason
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, each party agrees that in addition to other remedies the
other party shall be entitled to at law or equity, the other party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in the Court of Chancery or other federal or state courts of the
State of Delaware. In the event that any action shall be brought in equity to
enforce the provisions of this Agreement, no party shall allege, and each party
hereby waives the defense, that there is an adequate remedy at law. Furthermore,
each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury, (d) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (e) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law.
THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT LIMITATION
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

10



--------------------------------------------------------------------------------

12. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

13. Entire Agreement. This Agreement and the Confidentiality Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and may be amended only by an agreement in writing executed by the
parties hereto.

14. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy and email, when such telecopy and email is transmitted to the telecopy
number set forth below and sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

 

  if to the Company:    Navistar International Corporation      2701 Navistar
Drive      Lisle, Illinois 60532      Facsimile: (331) 332-3186      Email:
curt.kramer@navistar.com      Attention: Curt Kramer  

With a copy to (which shall not constitute notice):

     Skadden, Arps, Slate, Meagher & Flom LLP      155 N. Wacker Drive     
Suite 2700      Chicago, Illinois 60606      Facsimile: (312) 407-0411     
Email: charles.mulaney@skadden.com      Attention: Charles W. Mulaney, Jr.     

        Richard C. Witzel, Jr.

 

11



--------------------------------------------------------------------------------

  if to the Icahn Group:    Icahn Associates Corp.      767 Fifth Avenue, 47th
Floor      New York, New York 10153      Attention: Keith Cozza      Facsimile:
(212) 688-1158      Email: Kcozza@sfire.com  

With a copy to (which shall not constitute notice):

     Icahn Associates Corp.      767 Fifth Avenue, 47th Floor      New York, New
York 10153      Attention: Keith Schaitkin      Facsimile: (212) 688-1158     
Email: kls@sfire.com

15. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

16. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

17. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

18. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.

19. Fees and Expenses. Neither the Company, on the one hand, nor the Icahn
Group, on the other hand, will be responsible for any fees or expenses of the
other in connection with this Agreement.

20. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application

 

12



--------------------------------------------------------------------------------

and is hereby expressly waived by each of the parties hereto, and any
controversy over interpretations of this Agreement shall be decided without
regards to events of drafting or preparation. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ Curt A. Kramer

Name:   Curt A. Kramer Title:   Corporate Secretary

[Signature Page to Navistar Settlement Agreement (Board Seats and Standstill)]



--------------------------------------------------------------------------------

 

ICAHN PARTNERS MASTER FUND LP

ICAHN PARTNERS MASTER FUND II LP ICAHN PARTNERS MASTER FUND III LP ICAHN
OFFSHORE LP ICAHN PARTNERS LP ICAHN ONSHORE LP BECKTON CORP. HOPPER INVESTMENTS
LLC BARBERRY CORP. HIGH RIVER LIMITED PARTNERSHIP   By:   Hopper Investments
LLC, general partner   By:   Barberry Corp., its sole member   By:  

/s/ Edward E. Mattner

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN CAPITAL LP  
By:   IPH GP LLC, its general partner   By:  
Icahn Enterprises Holdings L.P., its sole member   By:   Icahn Enterprises G.P.
Inc., its general partner IPH GP LLC   By:   Icahn Enterprises Holdings L.P.,
its sole member   By:   Icahn Enterprises G.P. Inc., its general partner ICAHN
ENTERPRISES HOLDINGS L.P.   By:   Icahn Enterprises G.P. Inc., its general
partner ICAHN ENTERPRISES G.P. INC. By:  

/s/ SungHwan Cho

Name:   SungHwan Cho Title:   Chief Financial Officer

/s/ Carl C. Icahn

Carl C. Icahn

[Signature Page to Navistar Settlement Agreement (Board Seats and Standstill)]



--------------------------------------------------------------------------------

SCHEDULE A

 

 

Barberry Corp.

Beckton Corp.

Carl C. Icahn

Icahn Capital LP

Icahn Enterprises Holdings L.P.

Icahn Enterprises G.P. Inc.

Icahn Offshore LP

Icahn Onshore LP

Icahn Partners LP

Icahn Partners Master Fund LP

Icahn Partners Master Fund II LP

Icahn Partners Master Fund III LP

IPH GP LLC

High River Limited Partnership

Hopper Investments LLC



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF IRREVOCABLE RESIGNATION

            , 201    

Board of Directors

Navistar International Corporation

2701 Navistar Drive

Lisle, Illinois 60532

 

  Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 2(a)(vi) or 2(b)
of that certain Settlement Agreement, effective as of October 5, 2012, between
Navistar International Corporation and the members of the Icahn Group signatory
thereto (the “Agreement”). Capitalized terms used herein but not defined shall
have the meaning set forth in the Agreement. Effective only upon, and subject
to, such time as the Icahn Group, together with all of the Icahn Affiliates,
ceases collectively to “beneficially own” (as defined in Rule 13d-3 under the
Exchange Act) at least 5,125,250 shares of Common Stock, I hereby resign from my
position as a director of the Company and from any and all committees of the
Board on which I serve.

 

Sincerely,    Name:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF IRREVOCABLE RESIGNATION

            , 201    

Navistar International Corporation

2701 Navistar Drive

Lisle, Illinois 60532

Attention: Corporate Secretary

Board of Directors of Navistar International Corporation

2701 Navistar Drive

Lisle, Illinois 60532

 

  Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 2(a)(vi) or 2(c)
of that certain Settlement Agreement, effective as of October 5, 2012, between
Navistar International Corporation and the members of the Icahn Group signatory
thereto (the “Icahn Agreement”) and Section 2(c) of that certain Settlement
Agreement, dated October 5, 2012, between Navistar International Corporation and
the members of the Other Shareholder signatory thereto. Capitalized terms used
herein but not defined shall have the meaning set forth in the Icahn Agreement.
Effective only at such time that the Board Representation Period for either the
Icahn Group or the Other Shareholder terminates, I hereby resign from my
position as a director of the Company and from any and all committees of the
Board on which I serve.

 

Sincerely,    Name:



--------------------------------------------------------------------------------

EXHIBIT D

[CONFIDENTIALITY AGREEMENT]

NAVISTAR INTERNATIONAL CORPORATION

[            ], 201[    ]

To:     [Each of the persons or entities listed on Schedule A hereto (the “Icahn
Group”)]

Ladies and Gentlemen:

This letter agreement shall become effective upon the appointment of any Icahn
Nominee to the Board of Directors (the “Board”) of Navistar International
Corporation (the “Company”) at which time the parties shall execute the
signature page hereto. Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Settlement Agreement (the
“Settlement Agreement”), effective as of October 5, 2012, among the Company and
the Icahn Group. The Company understands and agrees that, subject to the terms
of, and in accordance with, this letter agreement, the Icahn Nominee may, if and
to the extent he or she desires to do so (in his or her sole and absolute
discretion), disclose information he or she obtains while a member of the Board
to you and your Representatives (as hereinafter defined) and to any Designating
Person that has executed a confidentiality agreement with the Company and its
attorneys, directors, officers and employees subject to such confidentiality
agreement, and may discuss such information with any and all such persons. As a
result, you may receive certain non-public information regarding the Company.
You acknowledge that this information is proprietary to the Company and may
include trade secrets or other business information the disclosure of which
could harm the Company. In consideration for, and as a condition of, the
information being furnished to you and, subject to the restrictions in paragraph
2, your attorneys, directors, officers and employees (collectively, the
“Representatives”), you agree to treat any and all information concerning the
Company or any of its subsidiaries or affiliates that is furnished to you or
your Representatives (regardless of the manner in which it is furnished,
including without limitation in written or electronic format or orally, gathered
by visual inspection or otherwise) by any Icahn Nominee, or by or on behalf of
the Company, together with any notes, analyses, reports, models, compilations,
studies, interpretations, documents, records or extracts thereof containing,
referring, relating to, based upon or derived from such information, in whole or
in part (collectively, “Evaluation Material”), in accordance with the provisions
of this letter agreement, and to take or abstain from taking the other actions
hereinafter set forth. The term “Designating Person” shall mean any Person that
has entered into an agreement with the Company pursuant to which such person has
the right to designate one or more members of the Board and a designee of such
Person is serving as a member of the Board at such time.



--------------------------------------------------------------------------------

1. The term “Evaluation Material” does not include information that (i) is or
has become generally available to the public other than as a result of a direct
or indirect disclosure by you or your Representatives in violation of this
letter agreement or any obligation of confidentiality, (ii) was within your or
any of your Representatives’ possession on a non-confidential basis prior to its
being furnished to you by any Icahn Nominee, or by or on behalf of the Company
or its agents, representatives, attorneys, advisors, directors, officers or
employees (collectively, the “Company Representatives”) or (iii) is received
from a source other than any Icahn Nominee, the Company or any of the Company
Representatives; provided, that in the case of (ii) or (iii) above, the source
of such information was not believed to you, after reasonable inquiry of the
disclosing person, to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Company or
any other person with respect to such information at the time the same was
disclosed.

2. You and your Representatives will, and you will cause your Representatives
to, (a) keep the Evaluation Material strictly confidential and (b) not disclose
any of the Evaluation Material in any manner whatsoever without the prior
written consent of the Company; provided, however, that you may disclose any of
such information: (A) to your Representatives (i) who need to know such
information for the sole purpose of advising you and (ii) who are informed by
you of the confidential nature of such information; provided, further, that you
will be responsible for any violation of this letter agreement by your
Representatives as if they were parties hereto, except that you will not be so
responsible with respect to any such Representative who has executed a copy of
this letter agreement as an Additional Signatory and delivered such signed copy
to the Company or (B) to any Designating Person who has executed a copy of a
confidentiality agreement with the Company and its attorneys, directors,
officers and employees subject to such confidentiality agreement. It is
understood and agreed that no Icahn Nominee shall disclose to you or your
Representatives any Legal Advice (as defined below) that may be included in the
Evaluation Material with respect to which such disclosure would constitute
waiver of the Company’s attorney client privilege or attorney work product
privilege; provided, however, that an Icahn Nominee may provide such disclosure
if such Icahn Nominee shall not have taken any action, or failed to take any
action, that has the purpose or effect of waiving attorney-client privilege or
attorney work product privilege with respect to any portion of such Legal Advice
and if reputable outside legal counsel of national standing provides the Company
with a written opinion that such disclosure will not waive the Company’s
attorney client privilege or attorney work product privilege with respect to
such Legal Advice. “Legal Advice” as used herein shall be solely and exclusively
limited to the advice provided by legal counsel and shall not include factual
information or the formulation or analysis of business strategy.

3. In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Evaluation Material, you will promptly notify (except where such notice
would be legally prohibited) the Company in writing by facsimile and certified
mail so that the Company may seek a protective order or other appropriate remedy
(and if the Company seeks such an order, you will provide such cooperation as
the Company shall reasonably request), at its cost and expense. Nothing herein
shall be deemed to prevent you or your Representatives, as the case may be, from
honoring a subpoena, legal process or other legal requirement that requires
discovery, disclosure or production of the Evaluation Material if (a) you
produce or disclose only that portion of the Evaluation Material which your
outside legal counsel of national standing advises you is legally required to be
so produced or disclosed and you inform the recipient of such Evaluation
Material of the existence



--------------------------------------------------------------------------------

of this letter agreement and the confidential nature of such Evaluation
Material; or (b) the Company consents in writing to having the Evaluation
Material produced or disclosed pursuant to the subpoena, legal process or other
legal requirement. In no event will you or any of your Representatives oppose
action by the Company to obtain a protective order or other relief to prevent
the disclosure of the Evaluation Material or to obtain reliable assurance that
confidential treatment will be afforded the Evaluation Material. It is
understood that there shall be no “legal requirement” requiring you to disclose
any Evaluation Material solely by virtue of the fact that, absent such
disclosure, you would be prohibited from purchasing, selling, or engaging in
derivative or other transactions with respect to, the Common Stock of the
Company or otherwise proposing or making an offer to do any of the foregoing or
making any offer, including any tender offer, or you would be unable to file any
proxy materials in compliance with Section 14(a) of the Exchange Act or the
rules promulgated thereunder.

4. You acknowledge that (a) none of the Company or any of the Company
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Evaluation Material, and (b) none of the
Company or any of the Company Representatives shall have any liability to you or
to any of your Representatives relating to or resulting from the use of the
Evaluation Material or any errors therein or omissions therefrom. You and your
Representatives shall not directly or indirectly initiate contact or
communication with any executive or employee of the Company other than the Chief
Executive Officer, Chief Financial Officer and Chief Operating Officer
concerning Evaluation Material, or to seek any information in connection
therewith from any such person other than the Chief Executive Officer, Chief
Financial Officer and Chief Operating Officer, without the prior consent of the
Company; provided, however, the restriction in this sentence shall not in any
way apply to any Icahn Nominee or other Board members.

5. All Evaluation Material shall remain the property of the Company. Neither you
nor any of your Representatives shall by virtue of any disclosure of and/or your
use of any Evaluation Material acquire any rights with respect thereto, all of
which rights (including all intellectual property rights) shall remain
exclusively with the Company. At any time after the date on which no Icahn
Nominee is a director of the Company, upon the request of the Company for any
reason, you will promptly return to the Company all hard copies of the
Evaluation Material and use commercially reasonable efforts to permanently erase
or delete all electronic copies of the Evaluation Material in your or any of
your Representatives’ possession or control (and, upon the request of the
Company, shall certify to the Company that such Evaluation Material has been
erased or deleted, as the case may be). Notwithstanding the return or erasure or
deletion of Evaluation Material, you and your Representatives will continue to
be bound by the obligations contained herein.

6. You acknowledge, and will advise your Representatives, that the Evaluation
Material may constitute material non-public information under applicable federal
and state securities laws, and that you shall not, and you shall use your
commercially reasonable efforts to ensure that your Representatives, do not,
trade or engage in any derivative or other transaction, on the basis of such
information in violation of such laws.

7. You hereby represent and warrant to the Company that (i) you have all
requisite company power and authority to execute and deliver this letter
agreement and to



--------------------------------------------------------------------------------

perform your obligations hereunder, (ii) this letter agreement has been duly
authorized, executed and delivered by you, and is a valid and binding
obligation, enforceable against you in accordance with its terms, (iii) this
Agreement will not result in a violation of any terms or conditions of any
agreements to which you are a party or by which you may otherwise be bound or of
any law, rule, license, regulation, judgment, order or decree governing or
affecting you, and (iv) your entry into this Agreement does not require approval
by any owners or holders of any equity interest in you (except as has already
been obtained).

8. Any waiver by the Company of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this letter
agreement. The failure of the Company to insist upon strict adherence to any
term of this letter agreement on one or more occasions shall not be considered a
waiver or deprive the Company of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.

9. You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement exclusively in the Court of Chancery or
other federal or state courts of the State of Delaware. In the event that any
action shall be brought in equity to enforce the provisions of this letter
agreement, you shall not allege, and you hereby waive the defense, that there is
an adequate remedy at law.

10. Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this letter agreement
or the transactions contemplated by this letter agreement, (b) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (c) agrees that it shall not bring
any action relating to this letter agreement or the transactions contemplated by
this letter agreement in any court other than the Court of Chancery or other
federal or state courts of the State of Delaware, and each of the parties
irrevocably waives the right to trial by jury, (d) agrees to waive any bonding
requirement under any applicable law, in the case any other party seeks to
enforce the terms by way of equitable relief, and (e) irrevocably consents to
service of process by a reputable overnight delivery service, signature
requested, to the address of such party’s principal place of business or as
otherwise provided by applicable law. THIS LETTER AGREEMENT SHALL BE GOVERNED IN
ALL RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT,
BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE.



--------------------------------------------------------------------------------

11. This letter agreement and the Settlement Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and this letter agreement may be amended only by an agreement in writing
executed by the parties hereto.

12. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy and email, when such telecopy is transmitted to the telecopy number set
forth below and sent to the email address set forth below and the appropriate
confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this
subsection:

 

  If to the Company:  

Navistar International Corporation

   

2701 Navistar Drive

   

Lisle, Illinois 60532

   

Attention: Curt Kramer

   

Facsimile: (331) 332-3186

   

Email: curt.kramer@navistar.com

    With a copy to (which shall not constitute notice):    

Skadden, Arps, Slate, Meagher & Flom LLP

155 N. Wacker Drive

   

Suite 2700

   

Chicago, Illinois 60606

   

Attention: Charles W. Mulaney, Jr.

   

   Richard C. Witzel, Jr.

   

Facsimile: (312) 407-0411

   

Email: charles.mulaney@skadden.com

  If to the Icahn Group:  

Icahn Associates Corp.

   

767 Fifth Avenue, 47th Floor

   

New York, New York 10153

   

Attention: Keith Cozza

   

Facsimile: (212) 688-1158

   

Email: kcozza@sfire.com

    With a copy to (which shall not constitute notice):    

Icahn Associates Corp.

   

767 Fifth Avenue, 47th Floor

   

New York, New York 10153

   

Attention: Keith Schaitkin

   

Facsimile: (212) 688-1158

   

Email: kls@sfire.com

 



--------------------------------------------------------------------------------

13. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.

14. This letter agreement may be executed in two or more counterparts which
together shall constitute a single agreement.

15. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company. This letter agreement, however, shall be
binding on successors of the parties hereto.

16. The Icahn Group shall cause any Replacement for an Icahn Nominee appointed
to the Board pursuant to Section 2(a)(vi) of the Settlement Agreement to execute
a copy of this letter agreement.

17. This letter agreement shall expire two (2) years from the date on which any
Icahn Nominee ceases to be a director of the Company; except that you shall
maintain in accordance with the confidentiality obligations set forth herein any
Evaluation Material constituting trade secrets for such longer time as such
information constitutes a trade secret of the Company as defined under 18 U.S.C.
§ 1839(3).

[Signature Pages Follow]



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.

 

Very truly yours, NAVISTAR INTERNATIONAL CORPORATION By:  

 

Name:   Title:  

[Signature Page to the Confidentiality Agreement between Navistar and Icahn
Group]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

ICAHN PARTNERS MASTER FUND LP ICAHN PARTNERS MASTER FUND II LP ICAHN PARTNERS
MASTER FUND III LP ICAHN OFFSHORE LP ICAHN PARTNERS LP ICAHN ONSHORE LP BECKTON
CORP. HOPPER INVESTMENTS LLC   By:   Barberry Corp., its sole member BARBERRY
CORP. HIGH RIVER LIMITED PARTNERSHIP   By:   Hopper Investments LLC, general
partner   By:   Barberry Corp., its sole member   By:  

 

  Name:   Edward E. Mattner   Title:   Authorized Signatory ICAHN CAPITAL LP  
By:   IPH GP LLC, its general partner   By:  
Icahn Enterprises Holdings L.P., its sole member   By:   Icahn Enterprises G.P.
Inc., its general partner IPH GP LLC   By:   Icahn Enterprises Holdings L.P.,
its sole member   By:   Icahn Enterprises G.P. Inc., its general partner ICAHN
ENTERPRISES HOLDINGS L.P.   By:   Icahn Enterprises G.P. Inc., its general
partner ICAHN ENTERPRISES G.P. INC. By:  

 

Name:   Sung Hwan Cho Title:   Chief Financial Officer  

 

  Carl C. Icahn  

 

  Vincent J. Intrieri  

 

  Samuel Merksamer  

 

  Additional Signatory

[Signature Page to the Confidentiality Agreement between Navistar and Icahn
Group]



--------------------------------------------------------------------------------

SCHEDULE A

Barberry Corp.

Beckton Corp.

Icahn Capital LP

Icahn Enterprises Holdings L.P.

Icahn Enterprises G.P. Inc.

Icahn Offshore LP

Icahn Onshore LP

Icahn Partners LP

Icahn Partners Master Fund LP

Icahn Partners Master Fund II LP

Icahn Partners Master Fund III LP

IPH GP LLC

High River Limited Partnership

Hopper Investments LLC

Carl C. Icahn

Vincent J. Intrieri

Samuel Merksamer



--------------------------------------------------------------------------------

EXHIBIT E

AMENDMENT NO. 1 TO

RIGHTS AGREEMENT

This Amendment No. 1 (this “Amendment”) is dated as of October [—], 2012 (the
“Effective Date”) and amends that certain Rights Agreement, dated as of June 19,
2012 (the “Rights Agreement”) between Navistar International Corporation, a
Delaware corporation (the “Company”), and Computershare Shareowner Services LLC,
a New Jersey limited liability company, as rights agent (the “Rights Agent”).
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Rights Agreement.

WHEREAS, on October 5, 2012, the Board determined it is in the best interests of
the Company and its stockholders to amend the Rights Agreement on the terms set
forth herein;

WHEREAS, in accordance with Section 27 of the Rights Agreement, prior to the
Distribution Date, the Company may, and the Rights Agent, if directed by the
Company, shall, from time to time supplement or amend this Agreement without the
approval of any holders of shares of Common Stock;

WHEREAS, the Rights Agent is hereby directed to join in this Amendment; and

WHEREAS, an officer of the Company has delivered to the Rights Agent a
certificate as to the compliance of this Amendment with the terms of Section 27
of the Rights Agreement.

NOW, THEREFORE, in consideration of the premises and the respective agreements
set forth herein, the parties hereby agree as follows:

1. Amendment of the Rights Agreement.

 

  (a) Section 1(aa), the definition of “Person”, is hereby amended by replacing
it in its entirety with the following:

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, trust, association, syndicate or other entity.

 

  (b) Section 1 is hereby amended by adding the following definitions:

“Any Other Agreement” means any agreement or arrangement between the Company and
any other Person pursuant to which such Person, or its Affiliates, has the right
to designate one or more members of the Board.

“Designating Person” shall mean any Person that is a signatory to either the
Icahn Agreement or Any Other Agreement, or the Affiliates or Associates of such
Person; provided that a designee of such signatory is serving as a member of the
Board at such time.

 

4



--------------------------------------------------------------------------------

“Icahn Agreement” means the Settlement Agreement, dated as of October 5, 2012,
among the Company and the signatories thereto.

“Permitted Activity” means (i) any Permitted Person serving as a director on the
Board or the Company’s Subsidiaries (or as a member of any committee thereof) or
voting or taking any action in his capacity as a director of the Company or any
of its Subsidiaries (or as a member of any committee thereof), (ii) any
non-public discussion or communication by any Permitted Person with respect to:
(A) voting or any action to be taken by any director of the Company or any of
its Subsidiaries (or any committee thereof) in his capacity as a director of the
Company or any of its Subsidiaries, (B) any vote or action taken, to be taken or
proposed to be taken by any director of the Company or any of its Subsidiaries
(or any committee thereof) in his capacity as a director of the Company or any
of its Subsidiaries (or as a member of any committee thereof) or (C) any
proposal to be made to the Board (or applicable board of directors of any
Company Subsidiary) by any director of the Company or its Subsidiaries (or any
committee thereof) in his capacity as a director of the Company or any of its
Subsidiaries, or (iii) any non-public discussion or communication by any
Permitted Person with respect to matters related to the Company. For the
avoidance of doubt, it is understood that no agreement, arrangement or
understanding shall exist or be deemed to exist between, by or among any
Permitted Persons by virtue of: (1) any Permitted Person engaging in any
Permitted Activity with any other Permitted Person and subsequently voting or
taking any other action similar to the vote or other action taken by another
Permitted Person or (2) any decisions or conclusions of any Permitted Persons:
(x) relating to the manner that a director should vote on any matter or (y) that
a director should present any matter to the Board and/or any officer of the
Company (it being understood that no such activity can bind a director from his
or her right to freely vote and act in accordance with his or her fiduciary
duties as a director). For example, if two Permitted Persons meet (either alone
or with any board members) and discuss a matter to be acted on, or that they
would like to be acted on, by the Board, and those two Permitted Persons reach a
conclusion as to how they would like directors to vote or act, and those
Permitted Persons tell any board members that conclusion and that the Permitted
Persons would like the board members to vote or act in accordance with that
conclusion, such activity is “Permitted Activity.”

“Permitted Person” shall mean (i) any member of the Board or (ii) any Affiliate
or Associate of a member of the Board, or of any Designating Person or (iii) any
employee, officer, director or advisor of any Person referred to in clauses (i),
(ii) or (iii).

 

5



--------------------------------------------------------------------------------

  (c) The proviso immediately following clause (iv) of Section 1(f), the
definition of “Beneficial Owner”, is hereby amended by replacing it in its
entirety with the following:

provided, however, that nothing in this paragraph (f) shall:

 

  (A) cause a Person engaged in business as an underwriter of securities to be
the “Beneficial Owner” of, or to “beneficially own,” under any clause of this
paragraph (f), any securities acquired through such Person’s participation in
good faith in a firm commitment underwriting until the expiration of forty days
(40) after the date of such acquisition, and then only if such securities
continue to be owned by such Person as the expiration of forty (40) days;

 

  (B) cause a Person, who is a member of the Board or who is a Designating
Person, to be, or be deemed to be, the “Beneficial Owner” of, or to
“beneficially own,” any securities of any Permitted Person under clauses (ii) or
(iii) of this paragraph (f) as a result of engaging in any Permitted Activity;
or

 

  (C) cause a Person to be, or be deemed to be, the “Beneficial Owner” of, or to
“beneficially own,” under any clause of this paragraph (f), any securities
beneficially owned by any director of the Company to the extent such securities
were acquired directly from the Company by such director as or pursuant to
director compensation for serving as a director of the Company.

2. No Other Amendment; Effect of Amendment. Except as and to the extent
expressly modified by this Amendment, the Rights Agreement and the exhibits
thereto shall remain in full force and effect in all respects without any
modification. This Amendment shall be deemed an amendment to the Rights
Agreement and shall become effective on the Effective Date.

3. Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. A signature to this Amendment transmitted electronically shall
have the same authority, effect and enforceability as an original signature.

4. Governing Law. This Amendment shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be governed by and
construed

 

6



--------------------------------------------------------------------------------

in accordance with the laws of such State applicable to contracts to be made and
performed entirely within such State applicable to contracts made and to be
performed entirely within such State; provided, however, that all provisions
regarding the rights, duties, obligations and liabilities of the Rights Agent
shall be governed and construed in accordance with the laws of the State of New
York applicable to contracts made and to be performed entirely within the State
of New York, without regard to the principles or rules concerning conflicts of
law which might otherwise require application of the substantive laws of another
jurisdiction.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Rights Agreement as of the date first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

 

Name:   Title:  

COMPUTERSHARE SHAREOWNER

SERVICES LLC

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F

RESOLVED, that the Board of Directors (the “Board”) of Navistar International
Corporation (the “Company”) has considered, and hereby deems advisable and in
the best interests of the Company and its stockholders, that the Company enter
into a settlement agreement with Carl Icahn and certain of his affiliates
(collectively, the “Icahn Group”), substantially in the form presented to the
Board (the “Icahn Agreement”);

RESOLVED, that the Icahn Agreement, and the performance by the Company of its
obligations thereunder, be, and they hereby are, authorized and approved in all
respects;

RESOLVED, that each of the Chief Executive Officer, the President, the Chief
Financial Officer, the Chief Operating Officer, any Vice President, any Senior
Vice President, the General Counsel, the Secretary, the Treasurer and any
Assistant Secretary of the Company (each an “Authorized Officer” and,
collectively, the “Authorized Officers”) are, and each of them individually
hereby is, authorized and directed to execute and deliver in the name of and on
behalf of the Company, the Icahn Agreement, together with any amendments or
supplements thereto and all documentation and any related agreements to be
entered into by the Company in connection therewith deemed necessary,
appropriate or desirable by the Authorized Officer to effectuate the foregoing,
containing such changes or additions thereto as the Authorized Officer executing
the same shall, in his or her sole discretion, approve, such approval to be
conclusively evidenced by the execution and delivery thereof, and that the
Authorized Officers are, and each of them individually hereby is, authorized to
prepare, execute and deliver, or cause to be prepared, executed and delivered,
such further agreements and documents and to take such actions as contemplated
by the Icahn Agreement or as such Authorized Officers deem necessary,
appropriate or desirable to carry out the intent of these resolutions;

RESOLVED, that, effective as of October 8, 2012, Vincent J. Intrieri is hereby
appointed to the Board as a Class I director to serve until the 2013 annual
meeting of stockholders of the Company or until his successor is elected and
qualified or until his earlier death, resignation, retirement or removal;

RESOLVED, that, based on information provided by Mr. Intrieri, the Board having
considered all personal and business relationships between Mr. Intrieri and
having found that Mr. Intrieri has no material relationship that would interfere
with his independent judgment in carrying out the responsibilities of a
director, and on the basis of this determination and after due consideration of
the definition of an “independent director” in Section 303A.02 of the NYSE
Manual and the Company’s Corporate Governance Guidelines, Mr. Intieri be, and
hereby is, determined to be an “independent director” of the Company for
purposes of both Section 303A.02 and the Company’s Corporate Governance
Guidelines;

RESOLVED, that, effective as of October 8, 2012, Mr. Intrieri hereby is
appointed as a member of the Nominating and Corporate Governance Committee;

RESOLVED, that the requirement in Section 2 of the Company’s Corporate
Governance Guidelines requiring that a director resign upon a change in his or
her principal occupation or primary business affiliation is waived with respect
to any director designated by the Icahn Group and/or the MHR Group pursuant to
the Icahn Agreement and/or the MHR Agreement, as applicable;



--------------------------------------------------------------------------------

RESOLVED, that, the form, terms and provisions of the Third Amended and Restated
By-laws of the Company in the form described to the Board, be, and they hereby
are, approved and adopted in all respects;

RESOLVED that, the form, terms and provisions of the amended and restated
Corporate Governance Guidelines of the Company in the form described to the
Board, be, and they hereby are, approved and adopted in all respects;

RESOLVED, that the Icahn Agreement and, if executed and delivered by the MHR
Group and the Company, the MHR Agreement, contemplates that the Rights
Agreement, dated as of June 19, 2012 (the “Rights Agreement”), with
Computershare Shareowner Services LLC, a New Jersey limited liability company,
as rights agent (the “Rights Agent”), will be amended substantially in the form
in the form described to the Board (“Amendment No. 1”);

RESOLVED, that the Board has considered, and hereby declares it advisable and in
the best interests of the Company and its stockholders to enter into Amendment
No. 1;

RESOLVED, that the Board is permitted to authorize Amendment No. 1 pursuant to
Section 27 of the Rights Agreement without the approval of holders of shares of
common stock of the Company;

RESOLVED, that Amendment No. 1 be, and it hereby is, authorized and approved in
all respects;

RESOLVED, that the Board directs the Authorized Officers to direct the Rights
Agent, pursuant to Section 27 of the Rights Agreement, to enter into Amendment
No. 1;

RESOLVED, that the Authorized Persons be, and each of them individually hereby
is, authorized, in the name and on behalf of the Company, to execute, deliver
and enter into Amendment No. 1, with such changes therein as shall be approved
by any such Authorized Person, such approval to be conclusively evidenced by his
or her execution thereof;